Case 2:18-cv-02612-SVW-AGR Document 171 Filed 08/02/19 Page 1 of 5 Page ID #:3038




    1   SAXENA WHITE P.A.                              KAPLAN FOX & KILSHEIMER LLP
        Maya Saxena                                    Justin B. Farar (211556)
    2   Joseph E. White, III                           12400 Wilshire Boulevard
        Lester R. Hooker (241590)                      Suite 820
    3   150 E. Palmetto Park Road, Suite 600           Los Angeles, CA 90025
        Boca Raton, FL 33432                           Telephone: 310.575.8604
    4   Telephone: (561) 394-3399                      Facsimile: 310.444.1913
        Facsimile: (561) 394-3382                      E-mail: jfarar@kaplanfox.com
    5   E-mail: msaxena@saxenawhite.com
               jwhite@saxenawhite.com                  -and-
    6          lhooker@saxenawhite.com
                                                       Laurence D. King (206423)
    7   -and-                                          Mario M. Choi (243409)
                                                       350 Sansome Street, Suite 400
    8   Steven B. Singer                               San Francisco, CA 94104
        10 Bank Street, 8th Floor                      Telephone: 415.772.4700
    9   White Plains, NY 10606                         Facsimile: 415.772.4707
        Telephone: (914) 437-8551                      Email: lking@kaplanfox.com
   10   Facsimile: (888) 631-3611                            mchoi@kaplanfox.com
        E-mail: ssinger@saxenawhite.com
   11                                                  Liaison Counsel for Lead Plaintiff and
        Lead Counsel for Lead Plaintiff                the Class
   12   and the Class

   13
                               UNITED STATES DISTRICT COURT
   14                         CENTRAL DISTRICT OF CALIFORNIA
   15
   16   LEON D. MILBECK, on behalf of                     No. 2:18-cv-02612-SVW-AGR
        himself and all others similarly situated
   17                                                     CLASS ACTION
                Plaintiff,
   18                                                     NOTICE AND UNOPPOSED
                vs.                                       MOTION FOR PRELIMINARY
   19                                                     APPROVAL OF CLASS ACTION
        TRUECAR, INC., et al.,                            SETTLEMENT
   20
                Defendants.                               Date: September 16, 2019
   21                                                     Time: 1:30 p.m.
                                                          Place: Courtroom 10A
   22                                                     Judge: Hon. Stephen V. Wilson

   23
   24
   25
   26
   27
   28
                 NOTICE AND UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                 Case No. 2:18-cv-02612-SVW-AGR—Page 1
Case 2:18-cv-02612-SVW-AGR Document 171 Filed 08/02/19 Page 2 of 5 Page ID #:3039




    1         PLEASE TAKE NOTICE that Lead Plaintiff Oklahoma Police Pension and
    2   Retirement Fund (“Lead Plaintiff”) hereby moves the Court pursuant to Rule 23(e)
    3   of the Federal Rules of Civil Procedure for an Order: (1) granting preliminary
    4   approval of the proposed settlement (the “Settlement”), on the terms set forth in the
    5   Stipulation of Settlement and the exhibits attached thereto, dated August 2, 2019
    6   (the “Stipulation,” submitted herewith); (2) directing that potential Settlement
    7   Class Members be given notice of the proposed Settlement in substantially the
    8   same form and manner set forth in the Stipulation; (3) setting a hearing date for the
    9   Court to consider final approval of the proposed Settlement; and (4) setting a
   10   schedule for various events related thereto. 1
   11         Pursuant to Local Rule 7-3, and as set forth in the Stipulation, Lead Counsel
   12   has met and conferred with counsel for Defendants, and Defendants do not oppose
   13   this motion. The Parties do not believe a hearing is necessary on this unopposed
   14   motion for preliminary approval of the Settlement and may be submitted on the
   15   papers. Should a hearing be requested by the Court, this motion is noticed for
   16   hearing at 1:30 p.m. on September 16, 2019, or at the Court’s convenience, before
   17   the Honorable Stephen V. Wilson of the United States District Court for the
   18   Central District of California, First Street Courthouse, 350 W. 1st Street,
   19   Courtroom 10A, 10th Floor, Los Angeles, California 90012.
   20   ///
   21   ///
   22   ///
   23   ///
   24   ///
   25
   26
   27   1
          Unless otherwise stated or defined, all capitalized terms used herein shall have
   28   the meanings provided in the Stipulation.
                NOTICE AND UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                Case No. 2:18-cv-02612-SVW-AGR—Page 2
Case 2:18-cv-02612-SVW-AGR Document 171 Filed 08/02/19 Page 3 of 5 Page ID #:3040




    1         In support of this Unopposed Motion, Lead Plaintiff relies on the Stipulation
    2   and the exhibits attached thereto and the Memorandum of Points and Authorities in
    3   Support of the Unopposed Motion for Preliminary Approval of Proposed Class
    4   Action Settlement.
    5   Dated: August 2, 2019                    Respectfully submitted,
    6
                                                 KAPLAN FOX & KILSHEIMER LLP
    7
                                                 By: /s/ Justin B. Farar
    8
                                                 Justin B. Farar (SBN 211556)
    9                                            12400 Wilshire Boulevard
                                                 Suite 820
   10                                            Los Angeles, CA 90025
                                                 Telephone: 310.575.8604
   11                                            Facsimile: 310.444.1913
                                                 Email: jfarar@kaplanfox.com
   12
                                                 -and-
   13
                                                 Laurence D. King (SBN 206423)
   14                                            Mario M. Choi (SBN 243409)
                                                 350 Sansome Street, Suite 400
   15                                            San Francisco, CA 94104
                                                 Telephone: 415.772.4700
   16                                            Facsimile: 415.772.4707
                                                 Email: lking@kaplanfox.com
   17                                                  mchoi@kaplanfox.com

   18                                            Robert N. Kaplan (admitted pro hac vice)
                                                 Jeffrey P. Campisi (admitted pro hac vice)
   19                                            Jason A. Uris (admitted pro hac vice)
                                                 850 Third Avenue, 14th Floor
   20                                            New York, NY 10022
                                                 Telephone: (212) 687-1980
   21                                            Facsimile: (212) 687-7714
                                                 Email: rkaplan@kaplanfox.com
   22                                                   jcampisi@kaplanfox.com
                                                        juris@kaplanfox.com
   23
                                                 Liaison Counsel for Lead Plaintiff and the
   24                                            Class

   25                                            SAXENA WHITE P.A.
                                                 Maya Saxena
   26                                            Joseph E. White, III
                                                 Lester R. Hooker (241590)
   27                                            Dianne M. Pitre (286199)
                                                 150 E. Palmetto Park Road, Suite 600
   28                                            Boca Raton, FL 33432

               NOTICE AND UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR—Page 3
Case 2:18-cv-02612-SVW-AGR Document 171 Filed 08/02/19 Page 4 of 5 Page ID #:3041



                                                 Telephone: (561) 394-3399
    1                                            Facsimile: (561) 394-3382
                                                 E-mail:    msaxena@saxenawhite.com
    2                                                       jwhite@saxenawhite.com
                                                            lhooker@saxenawhite.com
    3                                                       dpitre@saxenawhite.com
    4
                                                 -and-
    5
                                                 Steven B. Singer
    6                                            Kyla Grant
                                                 Sara DiLeo
    7                                            10 Bank Street, 8th Floor
                                                 White Plains, NY 10606
    8                                            Telephone: (914) 437-8551
                                                 Facsimile: (888) 631-3611
    9                                            E-mail:     ssinger@saxenawhite.com
                                                             kgrant@saxenawhite.com
   10                                                        sdileo@saxenawhite.com
   11                                            Lead Counsel for Lead Plaintiff Oklahoma
                                                 Police Pension and Retirement Fund and the
   12                                            Class
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
               NOTICE AND UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR—Page 4
Case 2:18-cv-02612-SVW-AGR Document 171 Filed 08/02/19 Page 5 of 5 Page ID #:3042




    1      PROOF OF SERVICE VIA ELECTRONIC POSTING PURSUANT TO
               CENTRAL DISTRICT OF CALIFORNIA LOCAL RULES
    2                 AND ECF GENERAL ORDER NO. 10-07
    3
              I HEREBY CERTIFY that, on August 2, 2019, I electronically filed the
    4
        foregoing with the Clerk of Court using the CM/ECF system, which will send a
    5
        notice of electronic filing to all registered users. I certify under penalty of perjury
    6
        under the laws of the United States of America that the foregoing is true and
    7
        correct.
    8
              Executed on August 2, 2019.
    9
   10
              /s/ Justin B. Farar
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                   NOTICE AND UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                   Case No. 2:18-cv-02612-SVW-AGR—Page 5
